SMITH, J.,
dissenting and concurring.
I respectfully dissent from the majority’s decision to affirm the order of the Pennsylvania Labor Relations Board (Board) insofar as it prohibits the City of Philadelphia (City) from assigning Police Officers Edward Greene, Lester Johnson and John O’Hanlon to the Police Department’s Differential Police Response (DPR) Unit and requires the City to issue weapons, badges and proper identification to the officers. I dissent because the record demonstrates that the City fully complied with the arbitrator’s award by reinstating the officers to their former positions and by restoring their back pay and accrued sick and vacation time. I join the majority, however, insofar as it reverses the Board’s order directing that the officers’ back pay include overtime and that Officer O’Hanlon be given credit for passing the written component of the 1996 sergeant’s examination.
Where a party seeks enforcement of an arbitrator’s award by filing an unfair labor charge, the Board is authorized only to require compliance with the arbitrator’s award. Scranton School District v. Scranton Federation of Teachers, 43 Pa.Cmwlth. 102, 402 A.2d 1091 (1979). The parties may not use an unfair labor practice proceeding to re-litigate the arbitration award. Derry Township v. Pennsylvania Labor Relations Board, 131 Pa.Cmwlth. 574, 571 A.2d 513 (1989). In this case the arbitration award provides only the following relief:
The City is hereby ordered to reinstate the grievants, Edward Greene, Lester Johnson and John O’Hanlon to their former positions and to make them whole for all back pay, benefits and seniority they would have earned but for their discharges, less any interim substitute earnings.
The unrefuted employment documents entered into the record indicate that the City reinstated the officers to police officer positions in the Police Department, reimbursed the officers for their back pay and restored sick and vacation time the officers would have earned absent their discharge. Thus the City has complied with the terms of the arbitration award.
The Board correctly found that the officers have no right to their previous assignments and that the Police Commissioner is vested with the authority to train, equip, maintain, supervise and discipline the Philadelphia Police. Board’s decision at pp. 3, 6; see also 351 Pa.Code § 5.5-200(b). Nevertheless, the Board and the majority conclude that the City failed to comply with the arbitration award because it assigned the officers to the DPR unit and refused to issue them badges, guns and identification. However, the award contains no mention of what assignments the officers are to be given upon reinstatement to their jobs and contains no mention of any entitlement to badges, guns or identification. Furthermore, the arbitrator could not have addressed these personnel matters because the sole issue before the arbitrator was whether the City had just cause to terminate the officers’ employment.
The majority appears to conclude that assignment to the DPR unit is not a valid police assignment. However, the evidence of record contradicts that conclusion. The mere fact that officers are engaged in deskwork and administrative tasks without performing the full range of police duties does not mean that they are not functioning as police; rather officers are engaged in police work if they are performing duties regularly assigned to police officers. *47See Palmeri v. Commonwealth, 508 Pa. 544, 499 A.2d 278 (1985) (holding that a state trooper’s disability is of a temporary nature if the officers’ recovery will enable performance of duties regularly assigned to state police even though the job may be totally sedentary); Brandt v. Pennsylvania State Police, 159 Pa.Cmwlth. 66, 632 A.2d 986 (1993) (same). The record shows that all members of the DPR unit are police officers and that DPR duties are assigned to police officers on a regular basis. Accordingly, the record provides no support for the conclusion that the DPR unit is not a valid assignment for police officers.
The majority also concludes that police officers cannot be reinstated without being issued badges, guns and identification. The determination of how to equip the Philadelphia Police indisputably belongs in the discretion of the Police Commissioner. The Police Commissioner has determined that the officers’ duties in the DPR unit do not require them to be issued badges, guns and identification, and that determination may not be challenged in these proceedings. The City’s decision to assign the officers to the DPR unit and to withhold their guns, badges or identification was based on valid law enforcement concerns, and the arbitrator’s finding that the City lacked just cause to discharge the officers does not vitiate the City’s valid law enforcement concerns.
The record reflects that the City received letters from the Philadelphia District Attorney and the United States Attorney for the Eastern District of Pennsylvania notifying the Police Commissioner that they would decline to prosecute any cases in which the officers were involved. The United States Attorney noted that despite the acquittals of Officers O’Hanlon and Johnson on the underlying criminal charges, they gave tape-recorded admissions pertaining to their involvement in the illegal cockfight incident, and another police officer later acknowledged that he and all three officers involved here did steal cash seized from cockfight participants. The prosecutors explained that if any of the officers appeared as a material witness in a criminal case, then the prosecution would be required to disclose impeachment evidence against the officer. The subsequent attacks on the officer’s credibility would make it difficult to obtain convictions. Accordingly, the City took appropriate measures to prevent the officers from being involved in future arrests. I would therefore reverse the order of the Pennsylvania Labor Relations Board on all of the issues before the Court.